Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-15-00451-CV

                                   IN RE STATE FARM LLOYDS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 16, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator State Farm Lloyds filed its petition for writ of mandamus on July 20, 2015. Relator

then filed a notice of settlement and unopposed motion to abate, which was granted on August 14,

2015, to allow the parties to finalize settlement documents and obtain dismissal of the underlying

causes.

           Relator filed an unopposed motion to dismiss this mandamus proceeding on December 7,

2015, advising that both of the underlying cases have been dismissed and requesting that its

petition for writ of mandamus also be dismissed. Accordingly, the temporary stay and abatement




1
  This proceeding arises out of Cause Nos. 2014-CVF-001162 D1, styled Raul Rodriguez and Noemi Rodriguez v.
State Farm Lloyds and Felipe Farias, and 2014-CVF-001048 D1, styled Alma Pena v. State Farm Lloyds and Becky
Lanier, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.
                                                                                  04-15-00451-CV


previously ordered by this court are lifted and this original mandamus proceeding is dismissed as

moot.

                                                    PER CURIAM




                                              -2-